        Case 2:18-cv-02533-CMR Document 126 Filed 04/24/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL No. 2724
 PRICING ANTITRUST LITIGATION                        Case No. 2:16-MD-02724

                                                     HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:                           2:18-cv-02533-CMR

 West Val Pharmacy et al. v. Actavis Holdco
 U.S., Inc. et al.

                    JOINT ENTRY OF APPEARANCE TO THE CLERK:

              Kindly enter the appearances of Jan P. Levine, Robin P. Sumner, Jeffrey A. Carr,

Michael J. Hartman, Connie Lee, Dennie B. Zastrow, and Kaitlin L. Meola of Pepper Hamilton

LLP, as counsel on behalf of Defendant West-Ward Pharmaceuticals Corp. in the above-

captioned matter.

 Dated: April 24, 2020                         PEPPER HAMILTON LLP

                                               /s/ Jan P. Levine
                                               3000 Two Logan Square
                                               Eighteenth and Arch Streets
                                               Philadelphia, PA 19103-2799
                                               Tel. (215) 981-4000
                                               levinej@pepperlaw.com


                                               /s/ Robin P. Sumner
                                               3000 Two Logan Square
                                               Eighteenth and Arch Streets
                                               Philadelphia, PA 19103-2799
                                               Tel. (215) 981-4000
                                               sumnerr@pepperlaw.com
Case 2:18-cv-02533-CMR Document 126 Filed 04/24/20 Page 2 of 3




                               /s/ Jeffrey A. Carr
                               301 Carnegie Center, Suite 400
                               Princeton, NJ 08543
                               Tel. (609) 452-0808
                               carrj@pepperlaw.com

                               /s/ Michael J. Hartman
                               3000 Two Logan Square
                               Eighteenth and Arch Streets
                               Philadelphia, PA 19103-2799
                               Tel. (215) 981-4000
                               hartmanm@pepperlaw.com

                               /s/ Connie Lee
                               3000 Two Logan Square
                               Eighteenth and Arch Streets
                               Philadelphia, PA 19103-2799
                               Tel. (215) 981-4000
                               leeco@pepperlaw.com

                               s/ Dennie B. Zastrow
                               3000 Two Logan Square
                               Eighteenth and Arch Streets
                               Philadelphia, PA 19103-2799
                               Tel. (215) 981-4000
                               zastrowd@pepperlaw.com

                               /s/ Kaitlin L. Meola
                               3000 Two Logan Square
                               Eighteenth and Arch Streets
                               Philadelphia, PA 19103-2799
                               Tel. (215) 981-4000
                               meolak@pepperlaw.com




                             -2-
         Case 2:18-cv-02533-CMR Document 126 Filed 04/24/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

               I hereby certify that on this 24th day of April, 2020, I caused the foregoing to be

filed electronically with the Clerk of the Court by using the CM/ECF, which will serve a copy on

all interested parties registered for electronic filing, and that the document is available for

viewing and downloading from the ECF System.



                                               /s/ Dennie B. Zastrow
